 1
 2
 3
 4
 5
 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON

 8   WESTMARK EMERALD POINTE                             NO. 2:19-cv-01821-RSM
     LLC, a Washington limited liability
 9   company,                                            STIPULATED MOTION AND ORDER
10                                                       MODIFYING DATES FOR INITIAL
                            Plaintiff,                   DISCLOSURES AND JOINT STATUS
11                                                       REPORT
     v.
12
13   CITY OF BURIEN, a Washington municipal
     corporation,
14
                           Defendant.
15
16
                                           I. STIPULATION
17
            The parties, by and through their respective counsel, hereby stipulate and agree to
18
     the following dates, modifying the existing dates set forth in Dkt. 8:
19
20          Deadline for FRCP 26(f) Conference:                                   12/18/2019

21          Initial Disclosures Pursuant to FRCP 26(a)(1):                        1/17/2020
22          Combined Joint Status Report and Discovery
23          Plan as Required by FRCP 26(f) and
            Local Civil Rule 26(f):                                               1/17/2020
24
            These dates have been discussed and agreed upon by counsel for the parties. The
25
     modification requested in this stipulation is based on good cause, including the availability
26
27   of counsel and the existence of an administrative hearing scheduled to occur before the City

28
     STIPULATED MOTION AND ORDER                                              MENKE JACKSON BEYER, LLP
29                                                                                 807 North 39th Avenue
     MODIFYING DATES FOR INITIAL                                                    Yakima, WA 98902
                                                                                  Telephone (509)575-0313
30   DISCLOSURES AND JOINT STATUS REPORT                                             Fax (509)575-0351
     NO. 2:19-cv-01821-RSM - 1
 1
 2
 3
     of Burien Hearing Examiner on December 12, 2019. The Court’s judicial assistant was
 4
     consulted in this matter and this stipulated motion has been filed accordingly.
 5
 6
     s/Kenneth W. Harper                              s/Charles A. Klinge
 7   KENNETH W. HARPER, WSBA# 25578                   CHARLES A. KLINGE, WSBA #26093
     Menke Jackson Beyer, LLP                         Stephens & Klinge, LLP
 8   807 N. 39th Avenue                               601 – 108th Ave. NE, Suite 1900
     Yakima, WA 98902                                 Bellevue, WA 98004
 9   (509) 575-0313                                   (425) 453-6206
10   kharper@mjbe.com                                 klinge@sklegal.pro
     Attorneys for Defendant                          Attorneys for Plaintiff
11
12
13          IT IS SO ORDERED this 6th day of December 2019.

14
15
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATED MOTION AND ORDER                                             MENKE JACKSON BEYER, LLP
                                                                                  807 North 39th Avenue
29   MODIFYING DATES FOR INITIAL                                                   Yakima, WA 98902
                                                                                 Telephone (509)575-0313
     DISCLOSURES AND JOINT STATUS REPORT                                            Fax (509)575-0351
30   NO. 2:19-cv-01821-RSM - 2
